Citation Nr: 0941877	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-32 227	)	DATE
	)
	)


THE ISSUES

1. Whether the March 2007 Board decision that declined to 
reopen a claim for service connection for defective vision 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).

2. Whether the March 2007 Board decision that denied service 
connection for peripheral neuropathy, to include as due to 
herbicide exposure, should be revised or reversed on the 
basis of clear and unmistakable error (CUE).

3. Whether the March 2007 Board decision that denied service 
connection for a thyroid tumor (claimed as tumor of the neck 
and throat), to include as due to herbicide exposure, should 
be revised or reversed on the basis of clear and unmistakable 
error (CUE).

4. Whether the March 2007 Board decision that denied an 
effective date earlier than June 8, 1994, for a 50-percent 
rating for bilateral pes planus should be revised or reversed 
on the basis of clear and unmistakable error (CUE).





REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Appellant/Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from November 
1959 to September 1969.  He is a decorated combat Veteran, 
who has received numerous commendations, to include the 
Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on motion of the Veteran to revise or reverse the 
Board's previous and final March 2007 decision.  See August 
2007 & April 2007 CUE Motions.  As such, the Board will 
consider the motion with respect to the March 2007 Board 
decision, where the Board declined to reopen a service 
connection claim for defective vision; denied service 
connection for peripheral neuropathy and a thyroid tumor, 
both claimed as secondary to herbicide exposure; and denied 
an effective date earlier than June 8, 1994 for the award of 
a 50-percent rating for bilateral pes planus.  





FINDINGS OF FACT

1.  By way of a March 2007 decision, the Board declined to 
reopen a service connection claim for defective vision; 
denied service connection for peripheral neuropathy and a 
thyroid tumor, both claimed as secondary to herbicide 
exposure; and denied an effective date earlier than June 8, 
1994, for the award of a 50-percent rating for bilateral pes 
planus; the Veteran did not timely appeal that determination.

2.  The March 2007 Board decision that declined to reopen a 
service connection claim for defective vision was consistent 
with the law and supported by evidence then of record.

3.  The Veteran failed to set forth pleadings with adequate 
specificity as required by law, even when considering the 
Board's duty to sympathetically read such a pleading, with 
respect to the issue of CUE in the Board's March 2007 denial 
of service connection for peripheral neuropathy and a thyroid 
tumor, both alleged as due to herbicide exposure.

4.  The March 2007 Board decision that denied an effective 
date earlier than June 8, 1994, for an award of a 50-percent 
disability rating for service-connected pes planus was 
consistent with the law and supported by evidence then of 
record.
 

CONCLUSIONS OF LAW

1.  The March 2007 Board decision that declined to reopen a 
service connection claim for defective vision was not clearly 
and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1403 (2009).

2.  The motion to revise the March 2007 Board decision that 
denied service connection for peripheral neuropathy, to 
include as due to herbicide exposure, is dismissed.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1403 
(2009).

3.  The motion to revise the March 2007 Board decision that 
denied service connection for a thyroid tumor, to include as 
due to herbicide exposure, is dismissed.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 3.105, 20.1403 (2009).

4.  The March 2007 Board decision that denied an effective 
date earlier than June 8, 1994 for the award of a 50-percent 
rating for bilateral pes planus was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 3.105, 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to motions to revise prior 
final decisions based on clear and unmistakable error.  
Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002) ("as a 
matter of law, the VCAA is inapplicable to CUE claims").  
CUE motions are not conventional appeals, but are requests 
for revisions of previous decisions.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000) citing 
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, 
the moving party bears the burden of presenting allegations 
of error that existed at the time of the decision alleged to 
be the product of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001).

II. Law & Regulations

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a); accord Robinson v. 
Shinseki, 557 F.3d  1355, 1360 (Fed. Cir. 2009).  Generally, 
clear and unmistakable error is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a); accord Cushman v. Shinseki, 576 F.3d 1290, 1301 
(Fed. Cir. 2009).  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when the decision was made.  See 38 C.F.R. § 
20.1403(b).

The regulations further provide that to warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c); see Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); accord Bouton v. 
Peake, 23 Vet. App. 70, 71 (2009).  Examples of situations 
that are not clear and unmistakable error include the 
following: (1) Changed diagnosis. A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).

As noted by the Court in Fugo v. Brown, 6 Vet. App. 40 
(1993):

...CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . . If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

Fugo, 6 Vet. App. at 43-44.  Thus, as a threshold matter, a 
claimant must plead clear and unmistakable error with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25, 31-32 (1997) (distinguishing denial of CUE due to 
pleading deficiency and denial of CUE on merits); Luallen v. 
Brown, 8 Vet. App. 92 (1995).

The Court also affirmed in Fugo that allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a motion of clear and 
unmistakable error.  Id.; see Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).
 
III. Discussion

In his August 2007 correspondence, the Veteran raised the 
issue of CUE with respect to the Board's March 2007 decision, 
which determined that no new and material evidence had been 
received to reopen a service connection claim for defective 
vision and denied entitlement to an effective date earlier 
than June 8, 1994, for the award of a 50-percent rating for 
service-connected pes planus (characterized by the Veteran 
and in the March 2007 Board decision as issues #1 and #5).  
See August 2007 CUE Motion; accord April 2007 CUE Motion.  He 
also alleged that the Board committed CUE in its March 2007 
decision when it denied service connection for peripheral 
neuropathy and a thyroid tumor, both claimed as secondary to 
herbicide exposure.  August 2007 CUE Motion.  The Board will 
address each of these contentions in turn.  

a. New and Material Evidence to Reopen a Service Connection 
Claim for Defective Vision

As for the first matter, the Veteran requested the Board to 
disregard the medical evidence offered by a Dr. Umali because 
he alleged that this physician "was ordered . . . to give a 
diagnosis of myopia so I could not receive service connection 
and the ensuing compensation for my color blindness and 
vision problems."  August 2007 CUE Motion.  He also called 
into question the diagnosis provided by a Dr. Santos, urging 
the Board to take it "with a grain of salt."  Id.  He 
further claimed that this physician was incompetent and 
charged that he "was asked to retire because of complaints 
by disabled veterans for his poor diagnosis."  Id.  The 
Veteran stated that he had "consulted one of the top medical 
experts Dra. P. Lim-Catipon and she. . . states that my 
condition is not hereditary and was caused by injury to the 
optic nerves by foreign objects."  Id.  The Veteran thus 
called upon the Board to "check with qualified medical 
experts in the U.S. and let them review the medical evidence 
I submitted and you will be able to confirm for yourself that 
grave errors have been committed."  Id.  

He also alleged that the Board "misinterpreted my statement 
and that Dr. Manuel Caldozo in my personal hearing transcript 
dated April 7, 1992."  Id.  He specifically identified the 
statement at issue as follows:  "On page 3 I stated one 
morning in 1985 I looked in the mirror and saw black spots on 
my eyes.  The doctor took out these fragments on 2 occasions 
one week apart.  Actually 13 pcs. were removed.  On page 5 
Dr. Caldozo confirms that they are metal fragments."  Id.  
The Veteran also opined that "metal fragments remain in the 
eyes for years before the body rejects them," and that 
"most of the fragments cause no problems but . . . in my 
case they did I am now color blind with 20/50 20/60 vision."  
Id.   

Finally, the Veteran asserted that if VA had gotten "a 
qualified doctor to look at the evidence I presented they 
would find there is a nexus between my current disorder and 
the service," and "had they taken X-rays of my eyes the 
fragments would have been spotted back in 1966 before they 
caused me all these problems."  Id.      

In the Board's view, and with consideration of its duty to 
liberally construe pleadings by a veteran-claimant 
unrepresented by an attorney, see Comer v. Peake, 552 F.3d 
1362, 1368-70 (Fed. Cir. 2009) (indicating that a veteran-
claimant does not forfeit his right to have claims read 
sympathetically merely because he seeks assistance from a 
veterans service organization), the Veteran's objections 
consist of the following: disagreement with the manner in 
which the Board interpreted and weighed the evidence of 
record to reach its conclusion not to reopen the claim; and a 
charge that VA failed in its duty to assist in obtaining a 
medical opinion from a different medical professional.  

As an initial matter, the Board questions whether the 
Veteran's allegations are specific enough to satisfy the 
threshold determination of whether a CUE motion has been 
adequately pled, as they appear to consist of general 
allegations of incompetence and disagreement with the manner 
in which the Board assessed the evidence and medical opinions 
of record.  Phillips, 10 Vet. App. at 31-32 (affirming that 
broad-brush allegations and general, non-specific claims of 
error fail to satisfy the threshold requirement that CUE 
motions be pled with some specificity).  Even assuming that 
his pleadings as to this issue are specific enough to pass 
this initial threshold determination, however, the Board 
concludes that his allegations are without merit.    

At the time of the March 2007 Board decision, the record 
reflected that the Board had previously denied service 
connection for defective vision in April 1995 based on lack 
of a nexus opinion linking a current eye disorder to service, 
and this adverse decision became final.  Thereafter, the 
Veteran submitted a claim to reopen, which the RO denied in 
January 1999.  On appeal before the Board in March 2007, it 
declined to reopen the claim, determining that the evidence 
submitted since April 1995 was cumulative or redundant of the 
evidence of record at the time of the 1995 decision because 
none of it established a causal link between the claimed eye 
disorder and the Veteran's service.  

The law in effect at the time the Veteran submitted his claim 
to reopen, as properly noted by the Board in March 2007, 
provided that "[n]ew and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999).  "Material" evidence was "'relevant to 
and probative to the issue at hand'" and must have been of  
"'sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.'"  Fluker v. Brown, 5 Vet. App. 296, 298 
(1993), quoting Sklar v. Brown, 5 Vet. App. 140, 145 (1993).  
In determining whether new and material evidence existed, the 
Board had to presume the credibility of the evidence.  
Fluker, 5 Vet. App. at 298.  

In addition, "[i]n order to warrant reopening a previously 
and finally disallowed claim, the newly presented or secured 
evidence . . . must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. West, 9 
Vet. App. 273, 284 (1996) (emphasis added).  That is, "the 
newly presented evidence need not be probative of all 
elements required to award the claim . . . but need be 
probative only as to each element that was a specified basis 
for that last disallowance."  Id.  As properly noted by the 
Board in March 2007, the more stringent, August 29, 2001, 
amendment to the definition of new and material evidence did 
not apply to the Veteran's claim to reopen.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005) (recognizing that the 
2001 amendment to § 3.156(a), which made the "new and 
material evidence" standard more stringent, applies to "any 
claim for benefits received by VA on or after August 29, 
2001"); 66 Fed. Reg. 45620, 45620 (Aug. 29, 2001) (stating 
that "The amendment to 38 C.F.R. § 3.156(a) . . . appl[ies] 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001").               

A review of the post-April 1995 record reveals that the 
Veteran submitted many correspondences and offered testimony 
where he continued to offer his lay opinion that an eye 
disorder was linked to a documented in-service eye injury.  
He also submitted private medical records from Dr. Lim-
Catipon, none of which unquestionably linked any claimed eye 
disorder to the Veteran's period of service.  VA medical 
records and reports authored during this time frame similarly 
did not offer any undebatably favorable nexus opinion.  The 
Board in March 2007 reviewed and discussed this post-1995 
evidence, finding that none of it related the Veteran's post-
service vision problems to his period of active service.  It 
therefore declined to reopen the Veteran's claim for service 
connection for defective vision.  

Turning to the Veteran's CUE allegations with respect to the 
medical evidence relied upon and weighed by the Board in the 
March 2007 decision, the Board notes that allegations that 
previous adjudications improperly weighed and evaluated the 
evidence can never rise to satisfy the stringent definition 
of CUE.  Fugo, 6 Vet. App. at 44.  The fact that the Veteran 
simply disagrees with the March 2007 Board's fact-finding and 
analysis, therefore, cannot serve as CUE.  The Board did not 
overlook evidence existing at that time that unmistakably 
linked an eye disorder to the Veteran's service, and 
accordingly, the motion is denied on this basis.        

As for the Veteran's allegation of CUE relating to VA's duty 
to assist in obtaining a medical opinion, the Board notes the 
well-established principle that such an allegation cannot 
serve as the basis of CUE.  Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002) (en banc) (holding that a breach of the 
duty to assist cannot constitute CUE); accord Willsey v. 
Peake, 535 F.3d 1368, 1373 (Fed. Cir. 2008).  Therefore, the 
motion is denied on this basis as well.  

b. Effective Date Prior to June 8, 1994 for a 50-percent 
rating for Pes Planus

With respect to the allegation of CUE in relation to the 
Board's denial of an earlier effective date for a 50-percent 
evaluation for pes planus, the Veteran has urged that the RO 
assigned the effective date of June 8, 1994 "instead of when 
I filed my claim."  August 2007 CUE Motion.  He also stated 
that "[i]n 1973 I put in a claim for compensation with the 
V.A. in Columbia S.C. and this was either lost or discarded 
by V.A."  Id.  He further noted that after having granted 
service connection for this disability, the RO "increased my 
compensation to 50% to June 8, 1994 not when my claim was 
submitted. . . . I believe my rating should be . . . . 
backdated to 1969 when I got discharged from the service."  
Id.  The Veteran also appears to raise CUE with respect to 
when VA provided a foot examination.  Id. (indicating that VA 
"delayed in getting proper medical help," and alleging that 
"[t]his is another V.A. error").         

Taking account of the Board's obligation to sympathetically 
read this Veteran's pleading, see Comer, 552 F.3d at 1368-70, 
the Board concludes that the Veteran appears to allege three 
distinct errors.  First, his pleading intimates that he 
submitted a claim relating to pes planus prior to June 8, 
1994, that the March 2007 Board did not consider.  
Alternatively, he appears to indicate that the Board 
incorrectly applied the law at the time in urging that his 
effective date for this disorder should stretch back to the 
date the in-service injury occurred or the date he was 
discharged from service.  Finally, the Veteran seems to imply 
that VA failed in its duty to assist him by not providing an 
earlier VA examination of the feet.  

At the time the Board issued the March 2007 decision, 
applicable law provided that the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation similarly summarized the criteria for an effective 
date of an award of increased compensation as the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2007).  Accordingly, with 
claims for an increased rating, as here, the earliest 
possible effective date a claimant could receive would be 
either the date VA received the increased rating claim, or 
the date during which it was factually ascertainable that 
such increase became manifest up to one year prior to the 
date VA received the increased rating claim.  See id.      

As of March 2007, the record revealed that the RO had granted 
service connection for pes planus, assigning a noncompensable 
rating, by way of a June 1992 decision. Veteran appealed the 
noncompensable evaluation at that time, which the Board 
ultimately denied in April 1995.  In the interim, the Veteran 
had submitted a claim for total disability based on 
individual unemployability (TDIU), which the RO received on 
June 8, 1994.  Eventually, based on this TDIU claim, the RO 
in May 1999 awarded an increased rating to 50 percent for pes 
planus and assigned an effective date of June 8, 1994 (the 
date of receipt of the increased rating claim).  The Veteran 
objected to the effective date assigned, and this issue 
remained in appellate status until the issuance of the March 
2007 final Board decision.

At his October 2006 Board hearing, the Veteran asserted that 
"I think [the 50 percent evaluation] should be back to the 
time when it happened in 1959. . . ."  October 2006 Board 
Hearing Transcript at 14.  He also indicated that "I would 
like it to go back to 1969 when I got out of the Armed 
Forces."  Id.  The Veteran additionally asserted that he was 
entitled to receive an earlier effective date for the 50 
percent evaluation for pes planus because VA erred by not 
having a foot doctor examine his feet and assess the nature 
of the problem earlier.  See December 2005 & July 2000 
Statements; October 2004 DRO Hearing Transcript at 8.       

After a review of the record, the Board concludes that the 
March 2007 decision properly cited to and applied the correct 
law, and did not overlook any evidence of record at that time 
that would qualify as an "outcome determinative," 
undebatable error.  The evidence then of record does not 
disclose that the Veteran had filed a document that could be 
reasonably construed as an increased rating claim for pes 
planus prior to June 8, 1994, nor does the evidence of record 
spanning June 8, 1993, to June 8, 1994 (one year prior to the 
filing of that claim), indicate that a 50-percent rating 
would have been warranted.  

Moreover, contrary to the Veteran's CUE allegation, there was 
no provision in effect at the time of the March 2007 decision 
that would have permitted the Board to assign an effective 
date for the 50-percent evaluation for pes planus beyond one 
year prior to the RO's receipt of the June 8, 1994, increased 
rating claim.  The Board was bound by statute and regulation 
to follow the law as enunciated above, and in this regard 
could exercise no discretion.  See 38 U.S.C.A. § 7104 ("The 
Board shall be bound in its decisions by the regulations of 
the Department"); 38 C.F.R. § 20.101(a) ("In its decisions, 
the Board is bound by applicable statutes [and] the 
regulations of the [VA]").  Finally, as noted above, it is 
well established that an allegation of CUE based on a claimed 
breach of VA's duty to assist, such as in VA's failure to 
provide a timely medical examination, cannot constitute CUE.  
Cook, 318 F.3d at 1344 (holding that a breach of the duty to 
assist cannot constitute CUE); accord Willsey, 535 F.3d at 
1373.  Accordingly, the motion is denied. 

c. Peripheral Neuropathy & Thyroid Tumor

As for the issues of entitlement to service connection for 
peripheral neuropathy and a thyroid tumor (claimed as tumor 
of the neck and throat), to include as due to herbicide 
exposure (issues #2 and #3 listed in the March 2007 Board 
decision), the Veteran stated that "I can accept your 
denial" (emphasis added), but stated that "I expect you to 
explain" why an individual named Mr. [redacted] "was given 
service connection chronic peripheral neuropathy. . . . Was 
Mrs. Carneo [an RO adjudicator] discriminating against me in 
my hearing?"  August 2007 CUE Motion.  

Based on the Veteran's ambiguous language where he actually 
indicated his acceptance of the Board's decision on these two 
issues, the Board questions whether his communication may 
constitute an actual allegation of error, as opposed to a 
mere desire to have additional rationale provided by the 
Board.  Assuming that it does constitute an allegation of 
some Board error, the Board determines that the Veteran has 
failed to meet the threshold requirement of describing an 
alleged error with adequate specificity, even when taking 
into consideration the Board's duty to sympathetically read 
such a pleading.  See Comer, 552 F.3d at 1368-70; Canady v. 
Nicholson, 20 Vet. App. 393, 401 (2006) (holding that "[t]he 
requirement to sympathetically read the pleadings of a pro se 
claimant applies even though regulations set forth specific 
pleading requirements").  

That is, indicating his acceptance of the denial of these two 
claims, merely comparing the outcome of his case to the 
outcome of another claimant's case and simply positing a 
question where he wondered whether an RO adjudicator might 
have discriminated against him somehow at a hearing, cannot 
suffice as an adequate CUE pleading.  See Baxter v. Principi, 
17 Vet. App. 407, 411 (2004) (asserting that "[a] CUE motion 
may not be made with 'broad-brush allegations'").  From his 
pleading, the Board can discern no particular error alleged 
that could have been "outcome determinative," Comer, 552 
F.3d at 1372, especially given the fact that the Board 
conducted a full de novo review of the claims and relied on 
the competent medical evidence of record, supported by the 
Veteran's own testimony, to reach its conclusions.  See March 
2007 Board Decision at 8 (discussing that "[t]he veteran 
testified, and the record demonstrates, that the first 
documentation of any complaints and/or problems of peripheral 
neuropathy and the thyroid occurred in the 1990's," well 
after his 1969 service discharge); see also October 2006 
Board Hearing Transcript at 7-9.  

The Board thus concludes that the Veteran has not "point[ed] 
to any evidence that establishes that either the correct 
facts, as they were known at the time, were not before the 
Board," or "aver[red] that the statutory or regulatory 
provisions extant at the time of the Board decision . . . 
were incorrectly applied."  McPhail v. Nicholson, 19 Vet. 
App. 30, 33 (2005).  In this regard, his allegations "do not 
'call[] to the attention of later reviewers [an error that] 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Phillips, 10 Vet. App. at 31 (emphases 
in original; citation omitted).  The particular facts of a 
different claimant's case and an RO adjudicator's purported 
treatment of that other case are not binding on the Board in 
relation to this Veteran's case.  See 38 U.S.C.A. § 7104 
(defining Board's jurisdiction and providing that Board 
decisions "shall be based on the entire record in the 
proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation"); Anderson v. Shinseki, 22 Vet. App. 423, 428 
(2009) (recognizing that RO determinations, even favorable 
ones, are not binding on the Board); see also 38 C.F.R. § 
20.1303 (providing that Board decisions are nonprecedential 
in nature).  Accordingly, the CUE motions with respect to the 
issues of entitlement to service connection for peripheral 
neuropathy and a thyroid tumor (claimed as tumor of the neck 
and throat), both alleged as due to herbicide exposure, are 
dismissed.  







ORDER

The motion to revise or reverse the March 2007 Board decision 
that declined to reopen a service connection claim for 
defective vision is denied.

The motion to revise or reverse the March 2007 Board decision 
that denied service connection for peripheral neuropathy, to 
include as secondary to herbicide exposure, is dismissed.

The motion to revise or reverse the March 2007 Board decision 
that denied service connection for a thyroid tumor, to 
include as secondary to herbicide exposure, is dismissed.

The motion to revise or reverse the March 2007 Board decision 
that denied an earlier effective date prior to June 8, 1994, 
for the assignment of a 50-percent rating for service-
connected pes planus is denied.




                       
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



